Citation Nr: 1116713	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO which, in part, denied service connection for tinnitus.  In March 2011, the Veteran testified at a hearing before the undersigned at the RO.  

In a letter received in June 2010, the Veteran indicated that he wished to withdraw the claim of service connection for bilateral defective hearing.  As this issue has not been perfected on appeal, the Board does not have jurisdiction to address this matter.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran is not shown to have tinnitus at present which is related to service.  


CONCLUSION OF LAW

The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal and testified before a Decision Review Officer (DRO) at the RO in March 2010, and before the undersigned member of the Board at the RO in March 2011.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that his tinnitus is due to exposure to acoustic trauma from his combat experiences and believes that he is entitled to a grant of service connection.  At the DRO hearing in March 2010, and again at the hearing before the undersigned in March 2011, the Veteran testified that his tinnitus began in service and that he has had chronic ringing in his ears of varying intensity ever since.  

The Veteran's service treatment records are negative for any complaints, findings, abnormalities, or diagnosis of tinnitus.  Furthermore, the Veteran specifically denied any history of ear trouble or hearing loss on a Report of Medical History for separation from service in May 1970, and no pertinent abnormalities were noted on examination at that time.  Similarly, the Veteran made no mention of any hearing problems or tinnitus on his original application for VA compensation benefits, received in May 1970, or when examined by VA in April 1971, and no pertinent abnormalities were noted on examination at that time.  

The evidentiary record also includes numerous VA medical records treatment for various maladies on numerous occasions from December 2006 to the present.  Significantly, however, the Veteran never mentioned any problems or history of tinnitus until October 2007.  

On VA audiological examination in July 2008, the Veteran reported a history of significant noise exposure prior to and during service, and limited noise exposure since his discharge from service.  He reported that he first noticed tinnitus around 1971 or 1972, and said that it was constant ever since.  In an addendum report in August 2008, the audiologist indicated that the claims file was reviewed, and included a detailed description of the Veteran's complaints, medical history, and audiological findings.  The examiner noted that the Veteran's hearing acuity, based on audiometric testing, was normal at the time of service enlistment and at the time of discharge from service, and that there was no evidence of any hearing problems or tinnitus during service.  Based on the documentation of normal hearing during service, and no evidence of hearing loss until many years after service, the examiner opined that it was less likely than not that the Veteran's current hearing loss was related to service.  The examiner also opined that the Veteran's tinnitus was most likely due to his hearing loss and not related to military service.  

The evidence of record includes a letter from a private nurse, ARNP, CFNP (Advanced Registered Nurse Practitioner and Certified Family Nurse Practitioner, respectively), dated in October 2008, to the effect that she has been treating the Veteran for "many years" and that during this time, he reported a history of significant tinnitus which was present "since he was discharged from military service[.]"  She noted that the Veteran had high frequency sensorineural hearing loss consistent with noise induced hearing loss and constant tinnitus of no particular pattern, and that he did not take any medications which would contribute to tinnitus.  The nurse also pointed out that chronic cases of tinnitus associated with noise induced hearing loss cannot be cured.  The nurse herself did not offer any opinion or assessment as to the nature or etiology of the Veteran's tinnitus.  

Also of record is a letter, dated in May 2009, from a licensed hearing technician, HIS (Hearing Instrument Sciences), to the effect that the Veteran's hearing loss and tinnitus were as likely as not related to his exposure to acoustic trauma in service.  The technician reported that there were basically two types or causes for hearing loss and tinnitus, sudden onset, in which exposure to loud noise causes sudden and irreversible damage with immediate symptomatology, and delayed onset in which exposure to sustained, long term relatively moderate noise with symptomatology appearing nearer the end of the ear's useful life.  The technician noted that the Veteran reported that his tinnitus began one to two years after service, which would be consistent with delayed onset symptomatology, and opined that the Veteran's hearing loss and tinnitus were related to his military service.  

A VA audiological examination in August 2009, showed that the Veteran had high frequency sensorineural hearing loss.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints and medical history.  The examiner noted that there was no reported history or evidence of a head injury, ear problems or hearing loss during service, including at the time of service separation, and that there was no change or shift in audiometric findings at any frequency during service.  The audiologist opined that it was less likely than not that the Veteran's hearing loss was related to his exposure to acoustic trauma in service.  

In April 2010, the claims file was sent to the VA audiologist who conducted the hearing examination in August 2009, for an opinion as to the nature and etiology of the Veteran's tinnitus.  The examiner indicated that the claims file was reviewed, and noted that while the Veteran had a history of noise exposure in service and a reported history of tinnitus since the early 1970's, his hearing acuity was normal throughout his military service, and that there was no evidence of any significant changes or shift in the audiometric findings during service.  The audiologist indicated that hearing loss was the most common factor associated with tinnitus and that according to medical literature, if there was no hearing loss or changes (in audiometric findings), the cause of tinnitus probably lies elsewhere, or more likely, cannot be determined to a reasonable certainty.  The examiner indicated that, in the absence of a hearing loss or threshold shift changes during service, to conclude that tinnitus was related to service would require scientific evidence that noise exposure, alone (i.e., without causing hearing loss or permanent threshold shift) was sufficient to cause recurrent (persistent) tinnitus.  Based on the available evidence of record and scientific knowledge, the audiologist stated that she could not render such an opinion without resorting to speculation.  

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board also must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Concerning the Veteran's testimony, while he is competent to provide evidence regarding symptoms he has experienced, any such assertions must be weighed against other contradictory statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

As to the Veteran's assertions, the Board notes that he has provided inconsistent and contradictory statements concerning the onset of his tinnitus, which reduces the probative value of his statements.  Specifically, the Veteran reported to VA examiners and the private hearing technician that his tinnitus began sometime around 1971 or 1972, subsequent to his discharge from service.  However, at the DRO hearing in March 2010 (T p. 2-3), and at the hearing before the undersigned in March 2011 (T p.3), he asserted, clearly and unambiguously, that his tinnitus began in service.  

In addition, it is difficult to accept a current assertion that there was tinnitus beginning in service, and continuing since that time, when records from that time show the Veteran never reporting any such symptoms and specifically denying any ear or hearing problems at the time of his service separation examination or when examined by VA in April 1971, nearly one year after his discharge from service.  Thus, the Board does not assign any probative value to the Veteran's assertions.  

Regarding the favorable opinion by the hearing technician, the Board finds that while he is clearly knowledgeable in the field of hearing instruments, he is not an audiologist, nor is he shown to posses any medical expertise to render an opinion as to the etiology of a medical condition.  Moreover, the technician's conclusion as to the cause of the Veteran's tinnitus was inconsistent with the underlying theory he presented.  That is, the technician asserted that the hearing loss and tinnitus were either of sudden onset, with symptoms shown at the time of injury; or delayed onset, in which case the disabilities would be due to the cumulative effect of noise exposure over time.  The technician acknowledged that the Veteran did not manifest a hearing loss or tinnitus during service or until a couple of years after service, and opined, therefore, that his hearing loss and tinnitus were as likely as not the result of delayed onset.  Significantly, however, the technician did not offer any explanation or analysis addressing the entire amount of time this brings into play (1948-1971/72) and the relative brief time in service (20 months).  Under the circumstances, the Board finds that the technician's opinion carries little evidentiary weight.  

The Board finds the August 2008 VA opinion most persuasive, as it was based on a thorough review of all of the evidence of record.  The examiner included a discussion of all relevant facts, and offered a rational and plausible explanation for concluding that the Veteran's current tinnitus was not related in any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Preteen v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

As to the April 2011 VA audiological opinion, the Board notes that while the audiologist indicated that there could be some other cause for tinnitus which cannot be determined to a reasonable degree of certainty, she did not indicate that there was evidence not of record which might have a bearing on the claim or that there was any need for additional testing.  Moreover, the audiologist stated that hearing loss was the most common factor associated with tinnitus, and that there was no evidence of a hearing loss or a threshold shift change at any frequency in service to suggest that the Veteran's hearing loss was related to service.  (See also August 2009 VA audiological report).  The reasonable inference to be drawn from the audiologist's statement is simply that the current state of knowledge of audiology does not foreclose the possibility of tinnitus due to some, as of yet, undiscovered etiology.  Given the current state of medical knowledge, and the facts and objective findings in this case, the Board does not find that the audiologist's statement places the evidence in equipoise.  Under the circumstances, the Board is satisfied that all "procurable and assembled information" was of record and considered by the VA examiners.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that:  

While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.  38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that the duty to assist requires VA to bear the "primary responsibility of obtaining the evidence it reasonably can to substantiate a veteran's claim for benefits")  

As there is no persuasive medical evidence of record suggesting a connection between the Veteran's current tinnitus and service, and no objective evidence of any complaints or manifestations until many years after his discharge from service, the greater weight of the evidence is against the claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


